O i ,-i i C i; -   I,-,




IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                    DIVISION ONE

In the Matter of the Personal
Restraint of                                      No. 73272-2-1


BRANDON JOSEPH GERNER,
                                                  UNPUBLISHED OPINION
                     Petitioner.
                                                  FILED: March 21, 2016


       PER CURIAM. Brandon Gerner pleaded guilty in 2000 to six charges:

attempt to elude a police vehicle, assault in the second degree, assault in the third

degree, unlawful possession of a firearm, and two counts of burglary in the first

degree in Snohomish County Superior Court No. 00-1-01991-7. He filed a

personal restraint petition in December 2014, arguing that his judgment and

sentence is invalid on its face because his offender score was miscalculated. The

State concedes that Gemer's petition is not time-barred and that his offender

score was miscalculated. We accept the State's concession of error and

remand for further proceedings.

       At the time of sentencing, the State and defense agreed upon the offender

score for each count. Included in the offender score was a January 1997

conviction for robbery in the second degree, committed when Gerner was 13

years old, and before the amendment to RCW 9.94A.030 which allowed juvenile
offenses committed before the age of 15 to be counted for purposes of calculating
No. 73272-2-1/2



a defendant's offender score. Therefore, the 1997 robbery conviction should have

been excluded for purposes of calculating Gerner's offender score.1 See In re

LaChappelle. 153Wn.2d 1, 4, 100 P.3d 805 (2004).

      Accordingly, we grant Gerner's petition and remand the matter to the

superior court for resentencing consistent with this opinion.


                                                  For the court:




                                               ^,;mQQ.„




       1It appears that all counts, except count I, result in a different offender
score when the 1997 robbery conviction is excluded.